On appeal, the defendant contends, inter alia, that the People failed to adduce legally sufficient evidence establishing that she possessed the requisite intent to commit robbery in *723the second degree. The defendant failed, however, to raise this contention in her motion to dismiss after the completion of the People’s case and, accordingly, the issue has not been preserved for appellate review (see, People v Bynum, 70 NY2d 858; People v Bailey, 146 AD2d 788; People v Cardona, 136 AD2d 556). In any event, we find that, viewing the evidence in a light most favorable to the People, it was legally sufficient to support the defendant’s conviction (see, People v Contes, 60 NY2d 620, 621). The evidence established that the defendant, together with two accomplices, broke into the complainant’s automobile in which he was seated, struck him, and stole his wallet. Thereafter, the defendant and her accomplices stole the complainant’s automobile, which the defendant was operating when she was subsequently arrested. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Hooper, J. P., Harwood, Rosenblatt and Miller, JJ., concur.